Per Curiam.
The motion to strike tbe bill of exceptions from tbe record must be sustained. Tbe bill was signed November 27th, 1888. An order bad been made September 8th, 1888, extending tbe time for signing to October 8th, following. Tbis period of time elapsed without tbe signature of tbe judge having been obtained. On October 16th, 1888 — about eight days after the expiration of tbe time thus fixed — tbe court made another order, again extending tbe time to December 1st, following. Tbis was without authority, tbe power to extend given him by statute being functus officio. Tbe action of tbe judge should have been taken before tbe expiration of tbe last day of tbe time fixed for signing. Tbe act of February 22, 1887 (Acts, 1886-87, p. 126), can not be construed to confer such authority. Code, 1886, § 2762, note.
Tbe sustaining of tbis motion leaves nothing upon which any assignment of error can properly be predicated.
Tbe judgment is therefore affirmed.